PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D861,745
Issue Date: October 1, 2019
Application No. 29/601,224
Filing Date: April 20, 2017
Attorney Docket No.: 0123602.0646748
For: MACHINE FOR COATING
:
:
:     DECISION ON PETITION
:    
:
:



This is a decision in response to the petition under 37 CFR 1.55(g), filed November 1, 2021 and supplemented on June 9, 2022, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(g)(1) must include: 1) A certified copy of the foreign application, unless previously filed; 2) A showing of good and sufficient cause for the delay; and 3) The petition fee set forth in 37 CFR 1.17(g). 

A review of the record discloses that the application issued into a patent on October 1, 2019. A Request for a Certificate of Correction was filed on February 17, 2020. The Office mailed a Certificate of Correction on March 24, 2020, identifying foreign Application No. EM 003428861 on the title page of the patent. A petition under 37 CFR 1.55(g) was filed on November 1, 2021. A certified copy of foreign Application No. EM 003428861 was received on November 4, 2021. A supplemental petition under 37 CFR 1.55(g) was filed on June 9, 2022.1 

Since the record shows that a grantable petition was filed on June 9, 2022, the present petition is granted nunc pro tunc.

Any questions concerning this decision may be directed to undersigned at (571) 272-3226.  

   

/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist Office of Petitions




    
        
            
    

    
        1 The Certificate of Correction fee of $160 was received on June 9, 2022 because the fee was never charged to the deposit account as authorized on February 17, 2020.